Appleton, J.
The admission of notice was made in the progress of the cause and must be regarded as conclusive upon the party by whom it was made. Notice, and reasonable notice, meant, and were intended to mean, one and the same thing, else the admission was without meaning. The fact of notice having been admitted, it ceased to be a question in issue before the jury. Under the instructions given, the jury may have found, that the defendants had no notice of the defect by which the injury is alleged to have been occasioned, and, if so, they have found against the admissions of the counsel by *204whom the trial of the cause was conducted. The instructions in this respect were erroneous.

Exceptions sustained and New trial granted.

Tenney, C. J., and Rice, Hathaway, May and Goodenow, J. J., concurred.